Citation Nr: 9903483	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  95-09 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for herniated cervical 
discs.

2.  Entitlement to service connection for cysts of the scalp, 
asthma with bronchitis, double vision, and multiple sclerosis 
with bilateral foot involvement, all claimed as due to 
exposure to herbicide agents.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1994 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  A hearing was held at the RO in 
October 1998 before the undersigned Member of the Board.


FINDINGS OF FACT

1.  The veteran has not presented any competent medical 
evidence linking any current herniated cervical discs to his 
period of service.

2.  The veteran has not presented any competent medical 
evidence linking any current cysts of the scalp, asthma with 
bronchitis, double vision, or multiple sclerosis with 
bilateral foot involvement to his period of service or to any 
exposure to herbicide agents during service.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for herniated cervical discs is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for cysts of the scalp, asthma 
with bronchitis, double vision, and multiple sclerosis with 
bilateral foot involvement is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disease 
such as a malignant tumor or an organic neurological disorder 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  If 
multiple sclerosis is manifest to a compensable degree within 
seven years after separation from service, the disorder may 
be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Regarding Agent Orange exposure, the Board notes that a 
chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1116 (West 1991); 38 C.F.R. § 3.307(a), (d) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, Porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e) (1998).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994).  See also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, as will be discussed below, where 
the issue involves such a question of medical causation, 
competent evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within prescribed periods are related to service.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

Alternatively, the nexus to service may be demonstrated by 
evidence showing continuity of symptomatology since service.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  A claim 
may be well grounded or reopened pursuant to 38 C.F.R. 
§ 3.303(b) (1998) if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 489 
(1997).

I.  Entitlement To Service Connection For Herniated Cervical 
Discs.

During the hearing held in October 1998, the veteran 
testified that he should be granted service connection for 
herniated discs because he sustained two injuries in service.  

The veteran's service medical records do not contain any 
references to herniated cervical discs or any other cervical 
spine disorder.  Although there are two references to head 
injuries, those records do not contain any mention of 
symptoms or findings pertaining to the veteran's neck.  The 
report of a medical examination conducted in September 1972 
for the purpose of his separation from service shows that 
clinical evaluation of the veteran's neck and spine were 
normal.  

The earliest post-service medical evidence pertaining to 
herniated discs in the cervical spine is the report of a VA 
disability evaluation examination conducted in January 1994.  
The report shows that the veteran stated that an MRI 
performed in 1987 had demonstrated the presence of disk 
disease.  Following examination, the pertinent diagnosis was 
possible herniated spinal disk disease.  The examiner, 
however, did not render an opinion linking that disorder to 
the veteran's period of service.  

In summary, the veteran has not presented any competent 
medical evidence linking his herniated cervical discs to his 
period of service.  Accordingly, the Board concludes that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for herniated cervical discs is well 
grounded.

II.  Entitlement To Service Connection For Cysts Of The 
Scalp, Asthma With Bronchitis, Double Vision, And Multiple 
Sclerosis With Bilateral Foot Involvement, Claimed As Due To 
Exposure To Herbicide Agents.

The veteran testified at the hearing held in October 1998 
that he believed that the claimed disabilities developed as a 
result of exposure to Agent Orange in service. After 
considering all of the evidence of record, the Board finds 
that the veteran has not presented competent evidence to 
support his contentions.  

The Board notes that the veteran's service medical records do 
not contain any references to any of the claimed 
disabilities.  The report of a medical examination conducted 
in September 1972 for the purpose of the veteran's separation 
from service shows that no abnormalities were found other 
than a few small scars.   There is also no evidence that the 
multiple sclerosis was manifest within seven years after 
service. 

The medical treatment records pertaining to the claimed 
disabilities do not contain any indication that the disorders 
are related to the veteran's period of service or to any 
exposure to an herbicide agent during service.  The earliest 
record pertaining to multiple sclerosis is a letter from Duff 
A. Rardin, M.D., dated in May 1991, which is to the effect 
that the veteran sought treatment for double vision in April 
1991, and was found to have a right intranuclear 
ophthalmoplegia which is an abnormality of the eye movements 
sometimes seen in multiple sclerosis.  

The veteran was afforded a disability evaluation examination 
by the VA in January 1994.  The report shows that the veteran 
gave a history of developing paresthesia in the lower 
extremities about 20 years earlier, and of developing 
occasional diplopia about 15 years earlier.  He also reported 
having small cysts on the scalp and a chronic cough for many 
years.  On examination, the examiner was not able to find any 
scalp cysts.  The lungs were clear to auscultation and 
percussion.  A neurological examination was also conducted.  
The final diagnoses were possible multiple sclerosis, 
possible herniated spinal disk disease, variable skin tags, 
and chronic bronchitis related to cigarette smoking.  

The veteran's contention that he experienced symptoms during 
the seven year presumptive period for multiple sclerosis may 
be presumed to be true for the purpose of determining whether 
his claim is well-grounded.  See Robinette v. Brown, 8 
Vet.App. 69 (1995); King v. Brown, 5 Vet.App. 19, 21 (1993).  
The Board notes, however, that multiple sclerosis was not 
diagnosed until 1991.  This diagnosis was not made until many 
years after the end of the presumptive period.  For this 
reason, the veteran must present competent medical evidence 
establishing that the symptoms which reportedly occurred 
during the presumptive period were in fact a symptom of the 
multiple sclerosis which was not diagnosed until many years 
later.

The veteran's own opinion that the current problems are 
related to service is not enough to support the claim.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a veteran does 
not meet his burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).  A veteran 
is competent to testify as to the symptoms that he 
experienced, but he is not competent to render a medical 
opinion regarding the significance of those symptoms.  See 
McIntosh v. Brown, 4 Vet. App. 553, 560 (1993).

The fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence...[and] a bare transcription of 
a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Regarding the contention that the veteran's disabilities 
resulted from exposure to herbicides, the Board notes 
initially that the disabilities for which he seeks 
compensation are not among the diseases which may be presumed 
to have been due to exposure to herbicides in Vietnam.  
Although 38 C.F.R. § 3.309(e) provides that service 
connection may be presumed for chloracne, multiple myeloma, 
and respiratory cancers including cancers of the lung, 
bronchus, larynx or trachea, the regulation does not list 
multiple sclerosis, or asthma with bronchitis among the 
presumptive disorders.  The Board also notes that the cysts 
described by the veteran have not been diagnosed as being due 
to chloracne.

Furthermore, the veteran has not presented any medical 
opinion showing a link between his disabilities and herbicide 
exposure.  Therefore, he has not presented a well-grounded 
claim for service connection based on a theory that the 
disease was due to herbicide exposure.  See Tidwell v. West, 
No. 96-1778 (U.S. Vet. App. Feb. 13, 1998).  

In summary, the veteran has not presented any competent 
medical evidence linking his cysts of the scalp, asthma with 
bronchitis, double vision, or multiple sclerosis with 
bilateral foot involvement to his period of service or to any 
exposure to herbicide agents during service.  Accordingly, 
the Board concludes that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for service connection 
for cysts of the scalp, asthma with bronchitis, double 
vision, and multiple sclerosis with bilateral foot 
involvement is well grounded.

In light of the foregoing, the Board finds that the appellant 
has failed to meet his initial burden of submitting evidence 
of well-grounded claims for the benefits sought.  As such, 
the VA is under no duty to assist the veteran in developing 
the facts pertinent to the claims.  See Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board is 
aware of no circumstances in this matter that would put the 
VA on notice that any additional relevant evidence may exist 
which, if obtained, would well ground the veteran's claims.  
See generally McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 
1997). 


ORDER

1.  Service connection for herniated cervical discs is 
denied.

2.  Service connection for cysts of the scalp, asthma with 
bronchitis, double vision, and multiple sclerosis with 
bilateral foot involvement, all claimed as due to exposure to 
herbicide agents, is denied.

REMAND

In reviewing the evidence pertaining to the claim for an 
increased rating for post-traumatic stress disorder, the 
Board notes that the veteran was afforded psychiatric 
evaluations by the VA in January 1994 and September 1997.  
Significantly, however, the examination reports only contain 
a listing of the veteran's complaints and the objective 
findings on mental status examination, and do not contain any 
comments by the examiner as to the examiner's opinion of the 
severity of the disorder.  The reports also do not contain an 
assessment of the severity of the disorder using the Global 
Assessment of Functioning scale.  In light of this, the Board 
concludes that additional development of evidence is 
warranted.

The Board regrets the additional delay associated with remand 
of this matter.  However, the Board finds that this action is 
necessary to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements.  
Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran if he 
has had any treatment for his post-
traumatic stress disorder, and if so, 
should obtain the names and addresses of 
any medical care providers who recently 
treated the veteran for post-traumatic 
stress disorder.  After securing the 
necessary releases, the RO should obtain 
any available records.

2.  If the veteran has filed a claim for 
disability benefits with the Social 
Security Administration, the RO should 
obtain the decision on the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his post-traumatic 
stress disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
accomplished, and all clinical findings 
reported in detail, in light of the new 
rating criteria and the nomenclature of 
the DSM-IV.  Consistent with the DSM-IV, 
a multi-axial diagnosis should be 
rendered, including an Axis V Global 
Assessment of Functioning (GAF) score and 
an explanation of what the score means 
for each psychiatric disorder diagnosed.  
If more than one psychiatric disorder is 
diagnosed, the examiner should indicate 
the relationship, if any, between the 
two, and, if there is none, the examiner 
should distinguish between symptomatology 
attributable to each diagnosed disorder, 
to the extent possible.  The complete 
rationale for each opinion expressed 
should be set forth in a typewritten 
report.

If the benefit sought on appeal remains denied, the appellant 
and representative should be furnished an appropriate 
supplemental statement of the case and be given the 
opportunity to respond thereto before the case is returned to 
the Board for further appellate consideration.  By its 
REMAND, the Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

